Citation Nr: 1515040	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  07-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for a sprain of the lumbosacral muscles, rated as 40 percent disabling. 

2. Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated as 30 percent disabling from November 22, 2005 to October 29, 2013; and rated as 50 percent disabling as of October 30, 2013.  

3. Entitlement to a total disability rating based upon individual unemployablity (TDIU). 

4. Entitlement to service connection for a cervical condition.

5. Entitlement to service connection for a traumatic brain injury (TBI).

6. Entitlement to service connection for headaches and dizziness. 

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for fecal incontinence.

10. Entitlement to service connection for urinary incontinence. 

11. Entitlement to service connection for a gastrointestinal condition. 

12. Entitlement to service connection for a right testicle condition.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico in March 2006, March 2009, and December 2011. 

The above-referenced March 2006 rating decision granted the Veteran an increased rating of 30 percent for PTSD, effective November 22, 2005.  During the pendency of the Veteran's appeal, he was granted a 50 percent rating for PTSD, effective October 30, 2013, in an August 2014 rating decision issued by the RO.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of claim nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issue of entitlement to service connection for bilateral radiculopathy of the lower extremities secondary to a service-connected low back injury has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for the following conditions: a cervical condition, a traumatic brain injury, headaches and dizziness, bilateral hearing loss, tinnitus, fecal incontinence, urinary incontinence, gastrointestinal condition, and a right testicle condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. On November 6, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his pending appeal concerning entitlement to an increased rating for a sprain of the lumbosacral muscles. 

2. For the period from November 22, 2005 to August 11, 2008, the Veteran's PTSD was primarily manifested through symptoms that include: impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which resulted in reduced reliability and productivity due to his PTSD symptoms.

3. For the period from November 22, 2005 to August 11, 2008, the Veteran's mental condition did not cause do not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social or occupational impairment.  The Veteran continued to work until April 9, 2007, and, afterwards, he continued to reside with his wife, and his daughters, and would occasionally interact with his neighbor.

4. For the period on or after August 12, 2008, the Veteran's PTSD has been primarily manifested through symptoms that include: paranoid thoughts, aggressiveness towards others, and an inability to establish and maintain effective relationships.

5. For the period on or after August 12, 2008, while the Veteran demonstrated periodic symptoms of suicidal ideation, recurrent audio hallucinations and demonstrated total occupational impairment, the Veteran's mental condition did not cause total social impairment.  The Veteran continued to maintain a relationship with his two adult daughters that he described as "good."

6. The Veteran completed high school and 2 years of college.  He has past work experience that includes: approximately 27 years as a mail carrier. 

7. With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to an increased rating for a sprain of the lumbosacral muscles have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. For the period from November 22, 2005 to August 11, 2008, the criteria for an evaluation of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2014).

3. For the period on or after August 12, 2008, the criteria for an evaluation of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2014).

4. The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, the appellant, or on their behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The Veteran was provided with VCAA notice regarding his increased rating claim for PTSD in January 2006.  This notice was received prior to the March 2006 rating decision that initially adjudicated his claim for an increased rating.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes: the Veteran's service treatment records, VA and private treatment records, statements from the Veteran and friends of the Veteran, and VA examination reports.  The Board find that the VA examinations on file are adequate to rate the Veteran for the period on appeal because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

Based upon the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims being decided on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Withdrawn Increased Rating Claim for a Sprain of the Lumbosacral Muscles

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by an authorized representative.  See 38 C.F.R. § 20.204. 

In the present case, the Veteran provided a statement, on November 6, 2014, that he was satisfied with his 40 percent rating for his low back condition and that he wished to withdraw the appeal concerning entitlement to an increased rating for a sprain of the lumbosacral muscles.  The Veteran has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Entitlement to an Increased Rating for PTSD

In November 2005, the Veteran requested increased ratings regarding his service-connected conditions, including his service-connected PTSD.  While the Veteran was granted an increased rating of 30 percent, the Veteran submitted an NOD in October 2006 that contended that he was entitled to a rating in excess of 30 percent for his PTSD.  After detailed review of the claims file, the Board concludes that a rating of 50 percent most closely reflects the Veteran's mental health symptoms for the period from November 22, 2005 to August 11, 2008; and a rating of 70 percent most closely reflects the Veteran's mental health symptoms for the period on or after August 12, 2008.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant case, the evidence indicates that the Veteran's impairment due to his PTSD significantly changes during the course of the appeal and "staged" evaluations are warranted.

In February 2006, the Veteran underwent a VA mental health evaluation at the San Juan VA Medical Center (VAMC). The examiner reported that the Veteran was married with two children, and that he lived with his wife and children.  However, the Veteran described his relationship as "not too good, they have their world and I have mine." The Veteran reported that he doesn't socialize much, but he talks to his neighbor "sometimes."  He worked but reported no other hobbies or interests.  The examiner indicated that the Veteran had been able to maintain his job as a mail carrier because he could be alone, but his relationship with his co-workers and supervisors was not good.  

The examiner indicated symptoms that included: recurrent and distressing thoughts and dreams related to his stressors, markedly diminished interest or participation in significant activities, difficulty falling asleep, and irritability and outbursts towards others.  The Veteran was oriented to person, time, and place and denied suicidal or homicidal ideation.  The examiner indicated that the Veteran understood the outcome of his behavior and that he recognized that he had a problem.  

The examiner stated that the Veteran exhibited symptoms of extreme anxiety, poor frustration tolerance, avoidance and isolation from close relationships, irritability and angry outbursts that cause occupational impairment.  The examiner indicated that the Veteran had prior quarrels with co-workers, disciplinary actions against him, and accidents in official vehicles due to thoughts of his stressors.  The examiner also indicated that the Veteran's symptoms were causing strained relationships between the Veteran and his family as the Veteran was not participating in family activities.  He was assigned a GAF score of 60, but the examiner indicated that the Veteran's symptoms fluctuated between a score between 55 and 60. 

In December 2007, the Veteran was seen for another VA mental evaluation.  The Veteran reported that his medications were effective and that psychotherapy had been helpful, but he was experiencing increased difficulties due to PTSD.  He stated that his marriage was "on the rocks" because he had been home for the past three months as he was in the process of retiring from his job as a mail carrier due to his back problems and his behavior.  He indicated that he had been having arguments with clients, and now that he was home he had been having arguments with his wife more frequently.  He reported that his daughters were keeping him and his wife together at this point.  

He indicated that he only socializes with one person outside his family, a neighbor who has a job that causes him to leave Puerto Rico six months of the year.  He reported that his back condition was keeping him from doing much at home and that this was giving him "too much time to think," which was causing him to think about Vietnam more frequently.  He reported that the memories were always present and that he has always tried to "get involved doing things, like my work, to keep my mind distracted."  

The examiner indicated that there had been no significant change in the Veteran's condition since his previous examination, except that he had stopped working.  The examiner indicated that he stopped working primarily due to his back condition and only secondarily to his mental condition.  The examiner assigned a GAF score of 60 and reported a guarded prognosis with symptoms that were "very present."

On August 12, 2008, the Veteran was evaluated by a private psychiatrist, Dr. V. Acevedo.  She reported that the Veteran suffered from symptoms of a severely depressed mood with drastic changes in mood.  She reported that the Veteran had been having constant fights and arguments at his job, which caused him to stop working in 2007.  The Veteran was having paranoid delusions that the people were always against him.  The psychiatrist stated that the Veteran's condition got worse over time despite his medications.  

On mental status examination, the psychiatrist reported that the Veteran had symptoms of pressure of speech, disorganization of thought, auditory hallucinations of a helicopter in Vietnam, paranoid thoughts of people against him, and suicidal ideation.  The psychiatrist diagnosed the Veteran with schizoaffective disorder and PTSD and assigned a GAF score of 50.  She reported that the Veteran's medication had not stabilized his condition and that it had gotten worse.  She opined that the Veteran's disorganization of thought, severe episodes of depression, and aggressive behavior caused him to be unable to work at that time and that he had a poor prognosis for recovery.  

In August 2009, the Veteran was seen for another mental health evaluation at the San Juan VAMC.  The Veteran reported that he was doing "much better" and could sleep better with the help of medication and treatment.  The physician indicated that the Veteran's condition was not significantly different from his previous examination in December 2007.  He opined that the Veteran's condition was causing reduced reliability and productivity due to his PTSD symptoms.  A GAF score of 66 was assigned.  

In July 2011, the Veteran was seen regarding his PTSD.  The physician indicated that the Veteran was suffering from severe symptoms of PTSD.  The physician reported that the Veteran had no healthy industrial or social adaptations and that he was unable to work.  

In October 2013, the Veteran underwent a VA mental health evaluation.  The examiner reported that the Veteran and his wife had divorced two years prior after being married for 24 years.  He indicated that he lived alone and that he maintained "good" parental relationships with his two adult daughters.  

On mental status evaluation, the examiner reported that the Veteran reported episodes of panic attacks, difficulties sleeping more than four hours per night despite medications, irritability, and isolation.  He was noted to be well nourished with adequate hygiene.  There was no evidence of delusion or hallucinations.  He denied suicidal or homicidal ideations.  He had some recent memory difficulties but otherwise his cognitive functions were reported to be normal.  The examiner indicated that the Veteran demonstrated markedly diminished interest in significant activities, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, including a work-like setting, and an inability to establish and maintain effective relationships.  

PTSD is rated under the "General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under that rating formula, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 30 percent rating for the period from November 22, 2005 through October 29, 2013, and a 50 percent rating thereafter.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, (such as forgetting names, directions, and recent events). Id.

A 50 percent evaluation is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
 
A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

Evaluating the evidence in light of the rating criteria noted above, the Board finds that the Veteran's condition warrants a 50 percent rating for the period from November 22, 2005 through August 11, 2008; and warrants a 70 percent rating on or after August 12, 2008. 

For the period from November 22, 2005 through August 11, 2008, the Board finds that the Veteran's condition caused occupational and social impairment with reduced reliability and productivity, which was manifested by symptoms such as impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  During this period, the evidence indicates that the Veteran had deteriorating relationships at work and at home, including arguments with clients and co-workers, strains due to not participating in family activities and increased arguments with his wife after his retirement.  

However, the evidence does not indicate that the Veteran was unable to maintain functioning relationships during this period.  While the Veteran was having problems maintaining work relationships, the file indicates that the Veteran's PTSD was one of multiple factors that caused him to retire in 2007.  Even after his retirement when the Veteran was reporting increased symptoms because of increased time to think about Vietnam, the Veteran reported a close relationship with his daughters that was helping to keep his marriage intact and he indicated that he would socialize occasionally with his neighbor when he was in town. 

Accordingly, the Board finds that the evidence indicates that the Veteran's condition and the functional impairment caused by his condition more was more closely represented by the 50 percent criteria for PTSD during the period from November 22, 2005 through August 11, 2008.  

On August 12, 2008, the evidence indicates that the Veteran's condition has significantly worsened from his previous examinations.  His psychiatrist indicated that the Veteran was having auditory hallucinations of the helicopter in Vietnam, paranoid thoughts of people against him, and suicidal ideation.  She noted a worsening of the Veteran's condition since his initial treatment with her in July 2006.  It was indicated that the Veteran was experiencing disorganization of thought and changes in mood that caused him to be unable to work. 

While evidence from VA treatment and his VA evaluation in 2009, indicate that the Veteran's symptoms began to improve somewhat in 2009, the Board notes that in 2011 the Veteran was divorced from his wife of over 20 years and an evaluation in 2011 reported that the Veteran had no healthy industrial or social adaptations and that he was unable to work due to his condition.  Further, the VA examiner in 2013 indicated that the Veteran was unable to establish and maintain effective relationships.  Accordingly, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that for the period on or after August 12, 2008 that the Veteran's condition has been most closely represented by the criteria for a 70 percent rating for PTSD.   

While a 70 percent evaluation is appropriate for the period on or after August 12, 2008, the Board also finds that the Veteran's condition did not at any point on appeal reach the 100 percent level for his mental conditions.  Throughout the appeal period, the Veteran has maintained a meaningful relationship his daughters, which does not indicate total social impairment.  Even after the file indicates that the Veteran and his wife had divorced, the Veteran described his relationship with his adult daughters as "good."  

Additionally, while the Veteran reported periods of audio hallucinations, and partial cognitive impairment, such as short-term memory loss, the record reflects that throughout the appeal period the Veteran has he was never noted to have memory loss so severe that he could not remember the names of close relatives, his former occupation, or his own name.  The record does not reflect that his audio hallucinations or any periods of suicidal ideation were ever so severe that the Veteran either sought or was entered into inpatient treatment for his mental health problems, nor did they cause total social impairment between the Veteran and his daughters.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  

Finally, the Veteran's GAF scores do not reflect total occupational and social impairment.  The record indicates that the lowest GAF score assigned during the entire appeal period was a 50, which is indicative of serious symptoms, but he was not assigned any GAF scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  Accordingly, a rating in excess of 70 percent is denied.  

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and no referral is required.  See Thun v. Shinseki, 573 F.3d 1366  (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  As outlined above, the Veteran had periods of suicidal ideation, audio hallucinations, memory problems, difficulty sleeping, irritability towards others, poor concentration, and social isolation.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130. The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD, which may result in occupational and social impairment.  In other words, the currently assigned diagnostic codes adequately contemplate the Veteran's symptoms.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1)  

Accordingly, for the period from November 22, 2005 to August 11, 2008 to the present, an evaluation of 50 percent for PTSD, but no more than 50 percent, is warranted; and for the period on or after August 12, 2008 an evaluation of 70 percent for PTSD, but no more than 70 percent, is warranted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.130, DC 9411, 9435.

Entitlement to a TDIU

The Veteran contends that his service-connected disabilities prevent him from obtaining and maintaining any type of substantially gainful employment.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16.  

The Veteran is in receipt of service connection for PTSD, now rated as 50 percent disabling prior to August 2008 and 70 percent disabling beginning August 2008; sprain of the lumbosacral muscles, evaluated as 40 percent disabling; diabetes mellitus, rated as 10 percent disabling and erectile dysfunction, claimed as impotence, rated as noncompensable.  The combined evaluation is 70 percent for the period prior to August 2008 and 80 percent disabling thereafter.  The Veteran has met the schedular criteria for TDIU throughout the period on appeal.  See 38 C.F.R. § 4.16.

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment due to nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record reflects that the Veteran has not been employed since April 2008.  Accordingly, the remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  In his application for TDIU, the Veteran indicated that he completed high school and two years of college. 

The Veteran's most recently was employed a mail carrier for the USPS from April 1981 through April 2008, approximately 27 years.  A July 2009 statement completed by the Veteran's former employer at USPS confirmed he last worked in April 2008.  This statement further noted that the Veteran was unable to continue working due to the severity of his low back condition. 

In August 2009, a VA examiner indicated that the Veteran's service-connected low back condition would preclude his usual employment as a mail carrier.  Further, the Board notes evaluations in August 2008 and July 2011 that report that the Veteran's mental condition would preclude all employment.  Particularly, the Board notes that the July 2011 physician reported that the Veteran's PTSD caused the Veteran to be without any healthy industrial or social adaptations and that he was unable to work.  

At the very least, the Board finds that the evidence of record places the claim into relative equipoise.  As such, the Board concludes that an award of a TDIU is warranted, under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted. 


ORDER

The appeal concerning entitlement to an increased evaluation for a sprain of the lumbosacral muscles is dismissed. 

For the period from November 22, 2005, to August 11, 2008 an evaluation of 50 percent for PTSD, but no higher, is warranted. 

For the period on or after August 12, 2008 an evaluation of 70 percent for PTSD, but no higher, is warranted. 

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Further, evidentiary development is necessary before appellate review may proceed on several of the Veteran's claims.

The Board notes that with respect to the Veteran's claim for service connection for bilateral hearing loss that the Veteran was afforded a VA examination regarding his claim for bilateral hearing loss in October 2013.  However, upon review, the Board finds that the October 2013 examination was inadequate.  

The following enlistment audiometric results can be found in the Veteran's service treatment records (STR):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
5
0
0
15
10

And his separation examination audiometric readings reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
20
LEFT
0
0
0
-
10

The examiner indicated that the Veteran's hearing thresholds were within normal limits at separation, and opined that the Veteran's current bilateral hearing loss was less likely than not related to his active service.  While the Veteran's hearing acuity may have been within normal limits for VA disability purposes, the Board noted that there was a significant threshold shift at the 4000 Hz level during the Veteran's active service that was not addressed by the examiner.  

The Board notes that according to Department of Defense Hearing Conservation Instruction, Number 6055.12 (December 2010), "significant threshold shift (STS) constitutes a change in hearing threshold relative to the initial reference audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz, in either ear." Here, the Veteran's examinations show shifts of 20 dB for of the Veteran's hearing at the 4000 level in the right ear. Additionally, the Veteran has credibly reported noise exposure during service from weapon and artillery fire, as well as, various aircraft. As the examiner did not consider the correct legal standards or address the in-service shifts in thresholds another VA examination must be obtained.

Regarding the Veteran's claim for service connection for tinnitus, the October 2013 examiner opined that the Veteran's tinnitus was at least as likely as not due to his bilateral hearing loss.  Accordingly, the Board finds that this issue is inextricably intertwined with the Veteran's claim for bilateral hearing loss; the claim for service connection for tinnitus must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

With regard to the Veteran's claim for service-connection for a gastrointestinal disorder, service connection for fecal incontinence, and service connection for urinary incontinence, the Board notes that the Veteran underwent VA examination regarding these conditions in August 2008.  At that time the examiner reported that the Veteran indicated that he was suffering from these conditions as secondary to the medications for his service connected low back condition.  The examiner reported that the Veteran had been diagnosed in 2005 with a duodenal ulcer, gastroduodenitis, and a hiatal hernia, but that opined that the Veteran's gastrointestinal condition was more than likely due to a bacterial infection and less likely as not due to his medications taken for his service-connected lumbar sprain condition.  He also reported that the Veteran's lumbar medication less likely than not caused the Veteran's urinary or fecal incontinence.  

VA mental health records from December 2007 note that the Veteran "is not doing very well with the gastric effects of medications." In August 2008, the Veteran underwent a VA examination regarding service connection for a gastrointestinal condition.  As the claims file indicates that the medication for the Veteran's service-connected PTSD may be either causing or aggravating his gastrointestinal condition, the Board finds that another VA examination must be obtained.  

Additionally, the Board notes that the Veteran's initial claim for service connection for fecal and urinary incontinence states that the conditions are secondary to his low back condition directly.  Accordingly, the Board finds that opinions must be sought to address these theories of the Veteran's claims.  

During the August 2009 VA examination, the Veteran reported trauma to his right testicle during his helicopter crash in Vietnam when he suffered a fracture of his coccyx.  Upon examination the Veteran demonstrated an abnormal epididymis, spermatic cord, or scrotum.  However, no opinion was provided regarding whether the condition was the result of the Veteran's active service.  Accordingly, a new medical opinion is necessary. 

Finally, with regard to the Veteran's claims for service connection for TBI, a cervical disorder, headaches and dizziness, the Board notes that the Veteran's prior VA examinations do not address the Veteran's contentions.  Specifically, the examiner concluded there was no evidence of traumatic brain injury and concerning the cervical spine indicated that there was no evidence in the service record of any head or neck trauma during the crash or complaints of neck injury for more than 10 years following separation.  In this regard, the Veteran is a combat Veteran and his assertion to hitting his head against the ground is conceded.  See 38 U.S.C.A. § 1154(b) (in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  As the examiner based his opinion on the absence of contemporaneous evidence, new medical opinions are necessary.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current bilateral hearing loss.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was caused or aggravated as a result of his active service.  The examiner should specifically discuss the Veteran's decibel shift of 20 decibels in the 4000 hertz frequency of his right ear and that this shift occurred during the Veteran's active service and was documented at separation from service.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

2. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current gastrointestinal condition.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current gastrointestinal disorder was caused or aggravated as a result of his active service.  

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any current gastrointestinal disorder was caused or aggravated by the Veteran's service connected PTSD.

c. Whether it is at least as likely as not (a 50 percent or greater probability) that any current gastrointestinal disorder was caused or aggravated by any of the Veteran's medications for any of his service-connected conditions, including PTSD and his low back condition.  The examiner should specifically discuss the December 10, 2007 VA treatment record, which indicates "poor gastric tolerance of medications."

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current urinary and/or fecal incontinence.  The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current urinary and/or fecal incontinence was caused or aggravated as a result of his active service.  

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any current urinary and/or fecal incontinence was caused or aggravated by the Veteran's service-connected low back condition. 

c. Whether it is at least as likely as not (a 50 percent or greater probability) that any current urinary and/or fecal incontinence was caused or aggravated by the medications for any of the Veteran's service-connected conditions. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

4. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current right testicle disorder.  The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current right testicle disorder was caused or aggravated as a result of his active service.

b. If the examiner does not find a current right testicle disorder, the examiner should specifically discuss the findings of the August 2009 VA examination and provide an opinion regarding the etiology of that condition.    

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

5. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current cervical disorder.  The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current cervical condition was caused or aggravated as a result of his active service.  The examiner should specifically discuss the Veteran's diagnosis of osteoarthritis of the cervical spine in May 1990 and his cervical related complaints in April 1985. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

6. Schedule the Veteran for a VA examination to provide an opinion regarding the Veteran's alleged TBI and recurrent headaches and dizziness.  The examiner should provide opinions as to the following:

a. Whether the Veteran has a current diagnosis of a traumatic brain injury and or whether the Veteran suffers from recurrent dizziness and headaches. 

b. If the Veteran is diagnosed with either condition, the examiner should opine whether any diagnosed condition is at least as likely as not (a 50 percent or greater probability) that any current traumatic brain injury residuals or diagnosed condition was caused or aggravated as a result of his active service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

7. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


